NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUN 24 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ARMONIA RIGSBY; J.R., a minor                    No. 11-56473
Guardian Ad Litem Armonia Rigsby,
                                                 D.C. No. 2:11-cv-02766-SJO-PJW
              Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

COUNTY OF LOS ANGELES, a
subdivision of the State of California;
DEBORAH DE LA PARRA, individually
and in capacities with the County of Los
Angeles Department of Childrens
Services; KARY IKEMOTO, individually
and in capacities with the County of Los
Angeles Department of Childrens
Services,

              Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                        Argued and Submitted May 7, 2013
                              Pasadena, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: PREGERSON and FISHER, Circuit Judges, and GWIN, District Judge.**

      Plaintiffs-Appellants, Armonia Rigsby and her minor son J.R. (“Plaintiffs”),

appeal the district court’s grant of summary judgment on their 42 U.S.C. § 1983

claim in favor of Defendants-Appellees, the County of Los Angeles and two

County social workers (“Defendants”). Plaintiffs contend that Defendants

accessed information from J.R.’s juvenile court record and included that

information in a report prepared for a separate juvenile proceeding. Plaintiffs

assert that under Gonzalez v. Spencer, 336 F.3d 832, 835 (9th Cir. 2003),

Defendants’ use of information from J.R.’s juvenile court record violates their

federal right to privacy.

      We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo.

Citicorp Real Estate, Inc. v. Smith, 155 F.3d 1097, 1103 (9th Cir. 1998). We

affirm.

      Assuming arguendo that Plaintiffs’ privacy rights were violated, Defendant

social workers are entitled to qualified immunity because the rights that Plaintiffs

seek to protect were not clearly established at the time of the alleged misconduct.

Gonzalez did not address the access of juvenile court records by social workers,



          **
             The Honorable James S. Gwin, District Judge for the U.S. District
Court for the Northern District of Ohio, sitting by designation.

                                          2
nor did it address the disclosure of juvenile court records to third parties. See Kwai

Fun Wong v. United States, 373 F.3d 952, 976 (9th Cir. 2004) (concluding that

right was not clearly established because the Ninth Circuit and Supreme Court had

never squarely addressed the alleged right).

      Further, there is no triable issue of material fact concerning Plaintiffs’ claim

against the County under Monell v. Department of Social Services of City of New

York, 436 U.S. 658 (1978). It is undisputed that Plaintiffs did not present any

evidence to demonstrate that the County is liable for constitutional deprivations

committed pursuant to a governmental policy or custom. Plaintiffs contend that

they did not have discovery on this issue, but they failed to request such discovery

to oppose Defendants’ motion for summary judgment.

       AFFIRMED.




                                          3